Downey, J.
This was a prosecution on affidavit and information, against the appellant, under the tenth section of the liquor law of February 27th, 1873, Acts 1873, p. 151.
*230The affidavit charges a sale made after nine o’clock in the-evening, but it does not allege that the liquor was sold to be-drunk on the premises where it was sold. Amotion to quash the affidavit and information was made and overruled in the circuit court. According to the opinion of a majority of the court in Morris v. The State, 47 Ind. 503, the motion should have been sustained.
The judgment is reversed, and the cause remanded, with instructions to quash the affidavit and information.